DISMISSED and Opinion Filed August 6, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00535-CV

                JIMMY LEE MENIFEE, Appellant
                           V.
    MAYOR ERIC JOHNSON AND THE CITY OF DALLAS, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-05003

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                        Opinion by Justice Partida-Kipness
      Appellant, a vexatious litigant subject to a prefiling order, filed this appeal

without an order from the local administrative judge granting him permission to

appeal. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101, 11.102. Accordingly,

pursuant to section 11.1035 of the Texas Civil Practice and Remedies Code, we

directed appellant to obtain an order from the appropriate local administrative judge

permitting the appeal and to file the order with the Court. See id. § 11.1035(b).

Although we cautioned appellant that failure to comply within ten days would result

in dismissal of the appeal, more than ten days have passed and appellant has not

responded. See id.
The appeal is therefore dismissed. See id.




                                             /Robbie Partida-Kipness/
                                             ROBBIE PARTIDA-KIPNESS
                                             JUSTICE


210535F.P05




                                       –2–
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

JIMMY LEE MENIFEE, Appellant               On Appeal from the 160th Judicial
                                           District Court, Dallas County, Texas
No. 05-21-00535-CV        V.               Trial Court Cause No. DC-21-05003.
                                           Opinion delivered by Justice Partida-
MAYOR ERIC JOHNSON AND                     Kipness, Justices Myers and Garcia
THE CITY OF DALLAS, Appellees              participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered August 6, 2021




                                     –3–